Exhibit 10.2
First Amendment To
Purchase and Sale Agreement
And Joint Escrow Instructions
(FATCO Escrow No. NCS-400123-PHX)
     This First Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions (this “Amendment”), is dated as of July 28, 2009 is by and between
AZPRO DEVELOPMENTS, INC., an Arizona corporation (“Seller”), and SPT AZ LAND
HOLDINGS, LLC, a Delaware limited liability company, as successor-in-interest to
Shopoff Advisors, L.P., a Delaware limited partnership (“Buyer”), and
constitutes an amendment to that certain Purchase and Sale Agreement and Joint
Escrow Instructions dated June 29, 2009 entered into by and between the parties
(the “Agreement”). Capitalized terms used herein shall have the meanings given
them in the Agreement, unless otherwise defined herein.
The Agreement is hereby amended as follows:
1. Buyer is concurrently herewith depositing additional funds into Escrow such
that Buyer’s deposit shall total $150,000.00, which is authorized to be released
to Seller upon mutual execution and delivery of this Amendment. Buyer hereby
removes all contingencies other than closing conditions contained in Section 10
of the Agreement.
2. Paragraph 3.d of the Agreement is revised to provide for payment of Two
Million Dollars ($2,000,000.00) of the Purchase Price by execution and delivery
of (a) a Secured Promissory Note in the form attached hereto as Exhibit “A”, and
(b) a notarized Deed of Trust and Assignment of Rents in a standard title
company form customarily used in the State of Arizona by the Title Company, as
approved by the parties; provided, the Deed of Trust shall contain a
due-on-sale/due-on-encumbrance clause consistent with the
due-on-sale/due-on-encumbrance clause contained in the Secured Promissory Note.
The remaining $850,000.00 of the Purchase Price shall be deposited in cash prior
to the Close of Escrow (such that the entire cash portion of the Purchase Price
is $1,000.000.00). Title Company is authorized and instructed by Buyer to issue
Seller at Closing a 2006 ALTA Extended Lender’s Policy of Title Insurance in the
amount of $2,000,000 insuring the Deed of Trust as a valid and enforceable first
lien against title to the Property subject only to Schedule B Exceptions 1 (all
assessments due and payable have been paid), 2, 3 (all assessments due and
payable have been paid), 4 through 27 and 30 of First American Title Insurance
Company Commitment No. NCS-400123-PHX1 (Effective Date: June 2, 2009) and
containing the following endorsements: patent (insuring against loss or damage
to existing and future buildings and other improvements), water rights (insuring
against loss or damage to existing and future buildings and other improvements),
access, separate tax parcel, environmental, deletion of creditors’ rights
exclusion, lender’s comprehensive (CLTA 100 or its equivalent), and contiguity.
Buyer shall pay the cost of such title policy.
3. Buyer has assigned its rights under this agreement to its affiliate, SPT AZ
Land Holdings, LLC, a Delaware limited liability company; Seller hereby approves
said assignment and recognizes such party as the Buyer. Buyer represents that it
is a single asset entity formed for the sole purpose of acquiring the Property,
that it does not presently own any assets and that it will not acquire any
assets other than the Property while the Secured Promissory Note remains
outstanding.

Page 1

1st Amendment – Final v5



--------------------------------------------------------------------------------



 



4. The Close of Escrow shall occur on or before Friday, July 31, 2009.
5. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
All other terms and condition of the Agreement remain unmodified and in full
force and effect.
[SIGNATURE PAGE FOLLOWS SEPARATELY]

Page 2

1st Amendment – Final v5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this First Amendment to Purchase
and Sale Agreement and Joint Escrow Instructions as of the date first above
written.

          SELLER: AZPRO DEVELOPMENTS, INC., an Arizona corporation
      By:   /s/ Terry Johnson         Name:   Terry Johnson        Title:  
President              BUYER: SPT AZ LAND HOLDINGS, LLC, a Delaware limited
liability
company
      By:   SHOPOFF PARTNERS, L.P., a Delaware limited       partnership, sole
member           

            By:   Shopoff General Partner, LLC, a Delaware limited liability
company, general partner     

            By:   Shopoff Properties Trust, Inc., a         Maryland
corporation, manager           

            By:   /s/ William A. Shopoff         William A. Shopoff,       
President and CEO   

Page 3

1st Amendment – Final v5



--------------------------------------------------------------------------------



 



         

Exhibit “A”
(Form of Promissory Note)
SECURED PROMISSORY NOTE

          $2,000,000.00   July ___, 2009   Irvine, California

          FOR VALUE RECEIVED, the undersigned (herein referred to as “Maker”),
promises to pay to the order of AZPRO DEVELOPMENTS, INC., an Arizona
corporation, its successors or assigns or any subsequent holder of this Note
(hereinafter sometimes collectively referred to as “Payee”), c/o The Johnson
Group 25455 0 32 Avenue, Aldergrove, British Columbia, V4W 2A2 Canada, or at
such other place as Payee may designate in writing, the principal sum of Two
Million Dollars ($2,000,000.00), with interest thereon as set forth below.
          Interest shall accrue from the date of this Note on the principal
outstanding at a rate of six percent (6.00%) per annum. Interest shall be
computed on the basis of a 365-day year. Payments of interest only shall be made
quarterly in arrears on November 1, 2009, February 1, 2010 and May 1, 2010. On
July 31, 2010 (the “Maturity Date”), the entire outstanding balance of principal
under this Note and all unpaid interest thereon shall be due and payable in
full.
          All payments under this Note shall be payable in lawful money of the
United States of America without offset or deduction of any kind. Payment by
check shall be credited only when collected by Payee, and payment by wire
transfer or other means shall be credited only when actually received by Payee.
All payments made hereunder shall be applied first to any expenses, premiums,
penalties, or fees due hereunder, next to unpaid interest due hereunder, and
last to any unpaid principal due or outstanding.
          Maker may prepay in whole or in part the principal amount outstanding
under this Note, together with accrued and unpaid interest thereon computed to
the date of prepayment and any sums owing to Payee hereunder, without penalty or
premium.
          Upon the failure of Maker to pay any installment of interest under
this Note by the fifth (5th) day after the due date of such payment, Payee shall
have the right to assess a late fee equal to ten percent (10%) of the amount
that is delinquent. Further, if an interest payment is not made by the first
(5th) day after the due date of such payment, or the principal is not paid upon
the Maturity Date, then the interest rate on the entire principal amount
outstanding under this Note shall adjust to twelve percent (12%) per annum
(“Default Rate”), from the date the delinquent payment was first due (or with
respect to the repayment of principal from the Maturity Date) until the
delinquent payment has been made.
          If this Note is not paid on or before the Maturity Date or by
acceleration as herein below provided, subject to the limitations set forth
below, Maker promises to pay all costs of collection and all expenses incurred
for the protection of or realization upon any collateral securing this Note;
such costs and expenses shall include, without limitation, all costs, expenses
and attorneys’ fees incurred by Payee in connection with any insolvency,
bankruptcy, reorganization, arrangement or other similar proceedings involving
any person or entity liable for

Page 4

1st Amendment – Final v5



--------------------------------------------------------------------------------



 



the payment of this Note or having rights in any collateral securing payment of
this Note. Maker further promises to pay all costs, expenses and attorneys’ fees
incurred by Payee in connection with any default hereunder and in any proceeding
brought to enforce any of the provisions of this Note. All such sums shall bear
interest from the date incurred by Payee until paid at the Default Rate set
forth hereinabove.
          Should interest under this Note or any fees, expenses or any other
sums owing to Payee not be paid in full when due, the amount thereof shall be
added to the principal amount outstanding under this Note and thereafter shall
bear like interest as principal.
          Each of the following shall constitute an event of default (“Event of
Default”) under this Note and the Deed of Trust:
          Payment Default. Maker fails to make any payment when due under this
Note or the Deed of Trust and Maker fails to remedy such default within five
(5) days after the due date of such payment.
          Other Defaults. Maker fails to comply with or to perform any non-
monetary term, obligation, covenant or condition contained in this Note or the
Deed of Trust, and such failure is not remedied within thirty (30) days from
receipt by Maker of written notice of default from Payee, provided if such
failure cannot be remedied within thirty (30) days, Maker shall be entitled to a
reasonable period of time to cure or remedy such failure provided Maker
commences the cure or remedy thereof within the thirty (30) day period following
the receipt of the default notice and thereafter proceeds with diligence to
complete such cure or remedy.
          Upon the occurrence of an Event of Default hereunder, the entire
unpaid principal balance and all other amounts and payments due hereunder shall
immediately be due and payable, without notice or demand, and Payee may pursue
all rights and remedies available to Payee under this Note and the Deed of
Trust, or at law or in equity. The rights and remedies of Payee as provided in
this Note and the Deed of Trust shall be cumulative and concurrent, and may be
pursued singly, successively, or together against Maker, and any other funds,
property or security held by Payee for payment hereof or otherwise at the sole,
absolute, uncontrolled discretion of Payee. The failure to exercise any such
right or remedy shall in no event be construed as a waiver or release of said
rights or remedies or the right to exercise them at any later time.
          Upon the happening of any Event of Default hereunder which may be
cured by payment of money, Payee shall have the right, but not the obligation,
and without limitation as to any other rights or remedies of Payee, to make such
payment from its own funds on Maker’s behalf. The making by Payee of such
payment from its own funds shall not be deemed to cure such default hereunder by
Maker. If Payee advances its own funds for such purposes, such funds shall be
considered additional advances under this Note and shall be secured by security
instruments securing this Note. Maker shall immediately upon demand reimburse
Payee for any such advances, with interest thereon at the Default Rate set forth
hereinabove from the date of such advance until the date of reimbursement.

Page 5

1st Amendment – Final v5



--------------------------------------------------------------------------------



 



          Maker waives presentment, protest and demand, notice of protest,
demand and of dishonor and non-payment of this Note, waive the right to plead
any and all statutes of limitation as a defense to any demand under this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time without in any way affecting the liability of the Maker.
          No previous waiver and no failure or delay in acting by Payee with
respect to any of the terms hereof or of any instrument securing payment of this
Note shall constitute a waiver of any breach, default or failure of condition
under this Note or any instrument securing payment hereof. The acceptance by
Payee of any payments under this Note in an amount less than the amount due and
owing or after the date that such payment is due shall not constitute a waiver
of the right to require prompt and full payment when due of future or succeeding
payments or to declare a default as herein provided.
          This Note is to be governed by, construed in, and enforced accordance
with, the laws of the State of Arizona. Time is of the essence with regard to
each and every term, covenant, provision and condition of this Note.
          Maker hereby submits to jurisdiction and venue in Maricopa County,
Arizona, and agrees that any and all litigation or arbitration proceedings shall
be maintained in the City of Phoenix, Maricopa County, Arizona. Without limiting
the generality of the foregoing, Maker hereby waives and agrees not to assert by
way of motion, defense, or otherwise in such suit, action or proceeding any
claim that Maker is not personally subject to the jurisdiction of the courts of
the State of Arizona, in the City of Phoenix, Maricopa County, Arizona, and the
United District Court for the State of Arizona, that such suit, action or
proceeding is brought in an inconvenient forum or that venue of such suit,
action or proceeding is improper.
          This Note is secured by, among other things, a Deed of Trust with
Assignment of Rents (“Deed of Trust”) of even date herewith which shall encumber
certain real property located in the Town of Buckeye, Maricopa County, Arizona
(the “Property”). Notwithstanding any other provision in this Note to the
contrary, Maker shall not be personally liable for the repayment of the amounts
due under this Note, and Payee’s recourse shall be limited to exercising its
rights against the property secured by said Deed of Trust.
          Maker agrees the Property shall not be sold, conveyed, transferred,
further encumbered or disposed of, in whole or in part, without the prior
written consent of Payee, in Payee’s sole and absolute discretion. Any transfer
of a material interest (i.e., more than 50%) in Maker without the prior written
consent of Payee shall also be considered a transfer of the Property in
violation of this restriction and a breach hereof. Any transaction in violation
of the above restrictions shall cause the then outstanding principal balance and
unpaid interest thereon and other sums secured by the Deed of Trust, at the
option of Payee, to immediately become due and payable.

Page 6

1st Amendment – Final v5



--------------------------------------------------------------------------------



 



IN WITNESS WEREOF, the undersigned has executed this Note as of the date first
set forth above.

            SPT AZ LAND HOLDINGS, LLC, a Delaware limited liability
company
      By:   SHOPOFF PARTNERS, L.P., a Delaware limited         partnership, sole
member   

            By:   Shopoff General Partner, LLC, a Delaware         limited
liability company, general partner   

            By:   Shopoff Properties Trust, Inc., a         Maryland
corporation, manager   

            By:           William A. Shopoff,        President and CEO     

Page 7

1st Amendment – Final v5